DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/03/2020 and 05/04/2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
FIG. 2: Although the specification states “FIG. 2 is a diagrammatic top view of a portion of a flexible assembly 200, according to aspects of the present disclosure” [0044], this figures does not include the label 200. The examiner believes that label 110 in FIG. 2 is intended to be the label 200. The examiner recommends confirming whether this assumption is true and modifying the figure and/or the specification accordingly. Furthermore, the specification states “The conductive traces 216 can also provide a set of conductive pads that contact the conductors 218 of cable 142 when the conductors 218 of the cable 142 are mechanically and electrically coupled to the flexible substrate 214” [0049], however the label 142 is not found within this figure nor any of the other figures.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
FIG. 9: Although this figure includes the label 400, this label does not appear within the specification.
FIG. 11: Although this figure includes the label 101, this label does not appear within the specification.
FIG. 12: Although this figure includes the label 201, this label does not appear within the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
[0010]: As written it reads “In some embodiments, the processor is further configured to activate the first subaperture at a third time and a fourth time, wherein the third time is before the first time and the fourth time is after the second time […]”, however the examiner believes that the third time should be after the first time. Thus, the examiner recommends changing before to after.
[0037]: As written it reads “In an embodiment, the cable 112 can include a four-conductor transmission line arrangement with, e.g., 41 AWG gauge wires”, however this is the first indication of the acronym AWG, therefore the term should be spelled out to provide clarity.
[0068]: As written it reads “Increasing ensemble length can increase the SNR and decrease the variance of a phase estimation (described further below) or power Doppler estimation”, 
[0073]: As written it reads “Accordingly, the one or more other subapertures that are activated between successive firings of the first subapertures are interleaving subapertures, and the interleave PRIbetween firings of first subaperture (and any other subaperture) is greater than one subaperture firing”, however to correct the typo “PRIbetween” should be “PRI between”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 6-7, 9-11, 16-17 and 19-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In regard to claims 1 and 11, as written these claims read “activate the first subaperture at a different, second time only after activating the second subaperture such that each activation in a sequence of the first and second subapertures moves around the circumference”, however it is unclear how the first subaperture and the second subaperture can move around the circumference and still be considered a first or second subaperture. When stated in this way, the examiner can interpret the first subaperture and second subaperture can be associated with a specific location of the annular array that does not change. The examiner recommends clarifying whether the first subaperture and the second subaperture are intended to be associated with a portion of the circumference of the annular array that does not change or whether the first and second subapertures can be associated with different portions of the annular array. 
In regard to claims 6-7 and 16-17, the claims recite “wherein the non-consecutive subset of the subapertures comprises an interval of M subapertures”, however it is unclear how many subapertures can be included or excluded from the interval of M subapertures. When stated in this way, the non-consecutive subset of the subapertures can be the same as the total number of subapertures (i.e. divisible by M) in the annular array or the non-consecutive subset can include any number of subapertures less than the total number of subapertures. The examiner recommends clarifying how this interval of M subapertures is determined in the context of the intraluminal ultrasound imaging system and the method.
In regard to claims 9 and 19, as written these claims read “activate the first subaperture at a third time and a fourth time, wherein the third time is before the first time and the fourth time is after the second time” (Claim 9) and “activating the first subaperture at a third time and a fourth time, wherein the third time is before the first time and the fourth time is after the second time” (Claim 19), however it is unclear how the third time can be before the first time. The examiner believes that the third time should be after the first time. The examiner recommends clarifying whether this interpretation is correct in the context of the system and the method.
In regard to claims 10 and 19, as written the claims read “generate a flow map based on the detected motion; modify the ultrasound image based on the flow map” (Claim 10) and “generating a flow map based on the detected motion; modifying the ultrasound image based on the flow map” (Claim 20), however it is unclear how the modification of the ultrasound image is performed within the context of the intraluminal ultrasound imaging system the method. When stated in this way, the modification could be in the form of filtering, overlaying the flow map, highlighting a portion of the ultrasound image etc. The examiner recommends clarifying how the modification is performed. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable by Nair et al. US 20150087986 A1 “Nair” and further in view of Hancock US 20140056099 A1 “Hancock”.
In regard to claim 1, Nair teaches “An intraluminal ultrasound imaging system, comprising:” [FIG. 1, 0023]; “a flexible elongate member configured to be positioned within a body lumen of a patient” [FIG. 2, 0036]; “an annular array of acoustic elements configured to transmit ultrasonic energy into an anatomy and receive echoes corresponding to the transmitted ultrasonic energy, wherein the annular array is positioned around a circumference of the flexible elongate member” [0043, FIG. 3]; and “a processor in communication with the annular array and configured to:” [0041]; “activate a first 
In regard to an intraluminal ultrasound imaging system, Nair discloses “FIG. 1 is a schematic drawing depicting a medical system including an IVUS (i.e. intravascular ultrasound) imaging system in various applications according to some embodiments of the present disclosure” [0023]. In this case, since the medical system includes an intravascular ultrasound (IVUS) imaging system, under broadest reasonable interpretation, the IVUS imaging system constitutes an intraluminal ultrasound imaging system.
In regard to a flexible elongate member configured to be positioned within a body lumen of a patient, Nair discloses “FIG. 2 shows a solid-state intravascular ultrasound probe 200 for insertion into a patient for diagnostic imaging. The probe 200 includes a catheter 201 having a catheter body 202 and a hollow transducer shaft 204. The catheter body 202 is flexible and has both a proximal end portion 206 and a distal end portion 208” [0036]. Therefore, since the probe 200 can be inserted into a patient for diagnostic imaging and the probe 200 includes a catheter with a flexible catheter body, under broadest reasonable interpretation, the catheter 201 constitutes a flexible elongate member configured to be positioned within a body lumen of a patient.
In regard to an annular array of acoustic elements configured to transmit ultrasonic energy into an anatomy and receive echoes corresponding to the transmitted ultrasonic energy, wherein the annular array is positioned around a circumference of the flexible elongate member, Nair discloses “The 
In regard to a processor in communication with the annular array, Nair discloses “The interface module 214 communicates with the transducer subassembly 218 by sending and receiving electrical signals to and from the transducer subassembly 218 via at least one electrical signal transmission member (e.g., wires or coaxial cable) within the transducer shaft 204. The interface module 214 can receive, analyze, and/or display information received through the transducer shaft 204. It will be appreciated that any suitable functionality, controls information processing and analysis, and display can be incorporated into the interface module 214” [0041]. In this case, since the interface module 214 communicated with the transducer subassembly 218 (i.e. the annular array) and can receive, analyze 
In regard to the processor being configured to activate a first subaperture of the annular array at a first time, wherein the first subaperture comprises a subset of the acoustic elements associated with a portion of the circumference, Nair discloses “Typically, the flow data is acquired by operating four adjacent transducer elements simultaneously and then receiving on the same four simultaneously. This sequence is repeated 64 times on the same four elements, producing 32 averaged A scan-lines of data from the same physical beam location” [0056]. Therefore, since the flow data is acquired by operating four adjacent transducer elements simultaneously and receiving data from these four adjacent transducer elements and this sequence can be repeated on the same four elements 64 times, under broadest reasonable interpretation, these four adjacent transducer elements constitute a first subaperture of the annular array that comprises a subset of the acoustic elements associated with a portion of the circumference that can be activated by the processor at a first time. 
In regard to the processor being configured to thereafter, activate a second subaperture of the annular array, wherein the second subaperture comprises a different subset of the acoustic elements associated with a different portion of the circumference, Nair discloses “The sequence is stepped around each transducer element, i.e. moves over one transducer elements to form the next set of four elements. The process is repeated on the next set of four elements. To lower the resolution, the firing sequence is adjusted so that the sequence skips a transducer from the previous set of four to form the new set of four transducers. […] The sequence skips over one or more transducer elements, skipping at least one element and forms the next set of four transducer elements. The process is repeated for the next set of four elements” [0056]. In this case, the next set of four elements constitutes a second subaperture of the annular array comprising a different subset of acoustic elements associated with a 
In regard to the processor being configured to activate the first subaperture at a different, second time only after activating the second subaperture such that each activating in a sequence of the first and second subapertures moves around the circumference, Nair discloses “Typically, the flow data is acquired by operating four adjacent transducer elements simultaneously and then receiving on the same four simultaneously. This sequence is repeated 64 times on the same four elements, producing 32 averaged A scan-lines of data from the same physical beam location. The sequence is stepped around each transducer element, i.e., moves over one transducer element for form the next set of four elements. […] For example, a new operating sequence would be operating four adjacent transducer elements simultaneously and then receiving on the same four simultaneously. This sequence is repeated 64 times on the same four elements, producing 32 averaged A scan-lines of data from the same physical beam location. The sequence skips over one or more transducer elements, skipping at least one element, and forms the next set of four transducer elements. The process is repeated on the next set of four elements” [0056]. Therefore, since the sequence of activation can step around each transducer element on the transducer subassembly 218 by skipping over one of more transducer elements and repeating the operation and reception of signals from a location, under broadest reasonable interpretation, the first subaperture can be activated at a different second time only after activating the second subaperture such that each activation in a sequence of the first and second subapertures moves around the circumference.
In regard to the processor being configured to receive ultrasound signals obtained by activating the first and second subapertures, Nair discloses “Typically, the flow data is acquired by operating four adjacent transducer elements simultaneously and then receiving on the same four simultaneously. This sequence is repeated 64 times on the same four elements, producing 32 averaged A scan-lines of data 
Nair does not teach “determine temporal differences between the received ultrasound signals obtained from the first subaperture at the first and second times”; and “detect motion of the body lumen based on the determined temporal differences”.
Hancock teaches “determine temporal differences between the received ultrasound signals obtained from the first subaperture at the first and second times” [0153, 0150, 0143]; and “detect motion of the body lumen based on the determined temporal differences” [0144].
In regard to the processor being configured to determine temporal differences between the received ultrasound signals obtained from the first subaperture at the first and second times, Hancock teaches discloses “In some embodiments, performance is improved by grouping circuitry near shared resources such as a database of time-of-flight adjustments. Thus, in some embodiments, some aperture engines contain only time-of-flight circuitry and are grouped accordingly” [0153] and “In an exemplary embodiment, a first-level aperture engine is assigned to perform time-of-flight adjustment but not apodization on a subset of the focal ranges within a sub-aperture” [0150]. Furthermore, Hancock discloses “The time-of-flight adjustment unit or units 1206 align the A-line data by shifting the signal in time according to an offset. In some embodiments, the particular offsets applied by the units 1206 are determined based on a geometry of the transducer complex 110 (e.g., degree of curvature, transducer spacing, distance between emitter and receiver, length of signal lines, etc.), a characteristic of a transducer (e.g., firing delay, sensitivity etc.), a characteristic of an aperture (e.g., width, location on the 
In regard to the processor being configured to detect motion of the body lumen based on the determined temporal differences, Hancock discloses “In addition to structural focusing, ultrasound focusing systems may have the ability to detect motion. One method of determining motion in the imaged area is power flow. […] In other words, instead of focusing multiple A-lines within an aperture, a single A-line is fired and captured multiple times. The change in the signal of the A-line between firings can be correlated to scatterer motion” [0144] and “For example, the weightings applied may comprise a matched filter keyed to an expected rate of change, such as a typical blood velocity. This has the effect of highlighting motion typical of blood flow and deemphasizing other motion common in a biological environment” [0145]. Therefore, since the ultrasound focusing system can detect motion by capturing A-lines multiple times and correlating changes in the signal with scatterer motion and weightings can be applied to highlight motion typical of blood flow, under broadest reasonable interpretation, the processor had to have been configured to detect motion in the body lumen (i.e. blood vessel) based on the determined temporal differences.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the intraluminal ultrasound imaging system of Nair so as to include the processor determining the temporal differences from the first subaperture and detecting motion in the body lumen as disclosed in Hancock in order to determine how the body lumen changes over the course of intraluminal imaging. Blood flow through blood vessels causes motion within the vessel. By 
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Nair. Likewise, Nair teaches “wherein the processor is configured to activate a plurality of subapertures, including the second aperture, between activation of the first subaperture at the first time and the second time” [0056].
In regard to the processor being configured to activate a plurality of subapertures, including the second subaperture, between activation of the first subaperture at the first time and the second time, Nair discloses “The sequence is stepped around each transducer element, i.e., moves over one transducer element to form the next set of four elements. The process is repeated on the next set of four elements. To lower the resolution, the firing sequence is adjusted so that the sequence skips a transducer when forming a new set, i.e., move two or more transducers from the previous set of four to form the next set of four transducers. For example, a new operating sequence would be operating four adjacent transducer elements simultaneously and then receiving on the same four simultaneously. This sequence is repeated 64 times on the same four elements, producing 32 averaged A scan-lines of data from the same physical beam location. The sequence skips over one or more transducer elements, skipping at least one element, and forms the next set of four transducer elements. The process is repeated on the next set of four elements” [0056]. In this case, since the sequence steps around each 
In regard to claim 3, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Nair. Likewise, Nair teaches “wherein the processor is configured to activate the plurality of subapertures to complete at least one revolution around the annular array before activating the first subaperture a second time” [0009].
In regard to the processor being configured to activate the plurality of subapertures to complete at least one revolution around the annular array before activating the first subaperture a second time, Nair discloses “An example of this embodiment involves revising the transmit/receive sequence to decrease the number of acquisitions in order to move more quickly around a catheter body to produce 360 degrees of information from within a vascular structure. For example, a traditional acquisition sequence for acquiring flow data involves firing four adjacent transducer elements simultaneously and then receiving on the same four elements simultaneously […] The sequence moves over one transducer element to form the next set of four transducer elements. The process is then repeated on the next set of four elements. […] An adjusted transmit/receive sequence would involve skipping over one or more transducer elements when forming a new set, i.e., move two or more transducers from the previous set of four to form the next set of four transducers (or apertures). Decreasing the number of sets allows for faster completion of the cycle around the catheter body, which results in faster acquisition of the adjusted type of data for that one 360 degree frame of data” [0009]. Therefore, in order to perform a transmit/receive sequence to produce 360 degrees of information, a plurality of subapertures have to 
In regard to claim 4, due to its dependence on claim 3, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Nair. Likewise, Nair teaches “wherein the plurality of subapertures comprises all of the subapertures of the annular array except for the first subaperture” [0056].
In regard to the plurality of subapertures comprises all of the subapertures of the annular array except for the first subaperture, Nair discloses “The sequence is stepped around each transducer element, i.e., moves over one transducer element to form the next set of four elements. The process is repeated on the next set of four elements. To lower the resolution, the firing sequence is adjusted so that the sequence skips a transducer when forming a new set, i.e., move two or more transducers from the previous set of four to form the next set of four transducers. For example, a new operating sequence would be operating four adjacent transducer elements simultaneously and then receiving on the same four simultaneously. This sequence is repeated 64 times on the same four elements, producing 32 averaged A scan-lines of data from the same physical beam location. The sequence skips over one or more transducer elements, skipping at least one element, and forms the next set of four transducer elements. The process is repeated on the next set of four elements” [0056]. In this case, since the sequence steps around each transducer element in order to perform scanning with a next set of four transducer elements and the firing sequence is repeated on the next set of four transducer elements (i.e. subaperture), under broadest reasonable interpretation, a plurality of subapertures can comprise all of the subapertures of the annular array except for the first subaperture (i.e. the first set of four transducer elements).
In regard to claim 5, due to its dependence on claim 3, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Nair. Likewise Nair teaches “wherein the plurality of subapertures comprises a non-consecutive subset of subapertures of the annular array” [0062].
In regard to the plurality of subapertures comprising a non-consecutive subset of subapertures of the annular array, Nair discloses “For example, the low resolution embodiment above can be applied to the image data to produce a 360° low resolution image of a vessel. For that to be performed, one or more of the transducers would be skipped when forming a next set of 14 transducer elements from the previous set of 14 transducer elements. From that low resolution image, a subsection of the image can be selected to be overlaid with flow data” [0062]. In this case in order to produce a 360° image of the vessel, the plurality of subapertures (i.e. set of transducer elements) have to be activated. Since one or more of the transducers would be skipped to form the next set of transducer elements, under broadest reasonable interpretation, the plurality of subapertures can comprise a non-consecutive subset of subapertures of the annular array.
In regard to claim 6, due to its dependence on claim 5, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Nair. Likewise, Nair teaches “wherein the non-consecutive subset of the subapertures comprises an interval of M subapertures, and wherein a total number of subapertures of the annular array is divisible by M” [0056, FIG. 6].
In regard to the non-consecutive subset of the subapertures comprising an interval of M subapertures and a total number of apertures of the annular array being divisible by M, Nair discloses “To lower the resolution, the firing sequence is adjusted so that the sequence skips a transducer when forming a new set, i.e., moves two or more transducers from the previous set of four to form the next set of four transducers. […] The sequence skips over one or more transducer elements, skipping at least 
In regard to claim 7, due to its dependence on claim 5, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Nair. Likewise, Nair teaches “wherein the non-consecutive subset of the subapertures comprises an interval of M subapertures, and wherein a total number of subapertures of the annular array is not divisible by M” [0056, FIG. 6, 0059, 0060].
In regard to the non-consecutive subset of the subapertures comprising an interval of M subapertures, Nair discloses “To lower the resolution, the firing sequence is adjusted so that the sequence skips a transducer when forming a new set, i.e., moves two or more transducers from the previous set of four to form the next set of four transducers. […] The sequence skips over one or more transducer elements, skipping at least one element, and forms the next set of four transducer elements. The process is repeated on the next set of four elements. Decreasing the number of sets allows for a 90° subsection, a 120° subsection, a 135° subsection, a 180° subsection, a 225° subsection, a 240° subsection, a 270° subsection, a 300° subsection, or a 315° subsection” [0060]. In order to acquire flow data from these subsections of interest, the non-consecutive subset of the subapertures comprising an interval of M subapertures would have to be activated. For example, if a subsection of 180° was desired and the annular array includes 11 or 13 total subsets of non-consecutive subapertures, the non-consecutive subset of the subapertures would have to comprise an interval of 5-7 subapertures, to obtain flow data from a 180° subsection of the annular array. Since the annular array includes 64 transducer elements and the aperture size is 4 and one or more transducer elements are skipped to form the next set of transducer elements, the total number of subsets in the annular array can be 13 subsets (i.e. one transducer element skipped between subapertures) or 11 subsets (i.e. two transducer elements skipped between subapertures). Therefore, since flow data can be acquired from a subsection of the image, under broadest reasonable interpretation, the non-consecutive subset of the subapertures comprises an interval of M subapertures (i.e. 5-7 in the case of a 180° subsection), and a total number of subapertures of the annular array (i.e. 11 of 13 in a 64 element annular array) is not divisible by M.
In regard to claim 8, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Nair. Likewise, Nair teaches “wherein the processor is configured to activate the plurality of subapertures to complete only 
In regard to the processor being configured to activate the plurality of subapertures to complete only part of a revolution around the annular array before activating the first subaperture at the second time, Nair discloses “This embodiment is accomplished by generating a 360° gray-scale cross-section image of the vessel of interest. From that image, a certain subsection is chosen for which flow data will be generated. In that manner, only a subset of all of the transducers need to be used to acquire flow data that corresponds to the subsection of interest” [0059] and The subsection can be any subsection of the 360° image, e.g. a 45° subsection, a 60° subsection, a 90° subsection, a 120° subsection, a 135° subsection, a 180° subsection, a 225° subsection, a 240° subsection, a 270° subsection, a 300° subsection, or a 315° subsection” [0060]. Therefore, since a subsection can be selected from which to acquire flow data and the subsection would require a subset of the transducers to be activated, under broadest reasonable interpretation, the processor had to have been configured to activate the plurality of subapertures to complete only part of a revolution around the annular array before activating the first subaperture at the second time.
In regard to claim 9, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Nair. Likewise, Nair teaches “wherein the processor is further configured to: activate the first subaperture at a third time and a fourth time, wherein the third time is after the first time and the fourth time is after the second time” [0056]; “average the received ultrasound signals obtained by the first subaperture at the first time and the third time” [0056]; and “average the received ultrasound signals obtained by the first subaperture at the second and the fourth time” [0056].
In regard to the processor being configured to activate the first subaperture at a third time and a fourth time, wherein the third time is after the first time and the fourth time is after the second time, 
In regard to claim 10, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Nair. Likewise, Nair teaches “wherein the processor is further configured to: activate an imaging sequence to generate an ultrasound image” [0046]; “generate a flow map based on the detected motion” [0048]; “modify the ultrasound image based on the flow map” [0048, FIG. 7]; and “output the modified ultrasound image to a display” [0048, FIG. 7].
In regard to the processor activating an imaging sequence to generate an ultrasound image, Nair discloses “This sequence is repeated 64 times on the same four elements producing 64 A scan-lines of data from the same physical beam location, which are then averaged by two, resulting in 32 lines. The sequence is stepped around each transducer element to form the next set of four elements as the next aperture. The transmit-receive process is repeated on the next set of four elements. This process 
In regard to the processor being further configured to generate a flow map based on the detected motion, Nair discloses “As shown in FIG. 7, panels A-C, the flow data can be overlaid with the image data to provide a combined image. FIG. 7 depicts a 360 degree cross-section view of the inside of a vessel and therefore the flow data represents blood flow in the vessel […] Panel B shows an image of flow data alone” [0048]. Thus, since the flow data represents blood flow in the vessel and that blood flow can be depicted in panel B, under broadest reasonable interpretation, this flow data constitutes a flow map which is based on the detected motion.
In regard to the processor being further configured to modify the ultrasound image based on the flow map and output the modified ultrasound image to a display, Nair discloses “As shown in FIG. 7, panels A-C, the flow data can be overlaid with the image data to provide a combined image. FIG. 7 depicts a 360 degree cross-section view of the inside of a vessel and therefore the flow data represents blood flow in the vessel. The combined image provides an additional level of detail to a physician that is not provided by any IVUS image alone. Panel A shows a gray-scale image alone. Panel B shows an image of flow data alone. Panel C shows an overlay of the image of the flow data on the gray-scale image” [0048]. The combined image in this case constitutes a modified ultrasound image which can be displayed as shown in FIG. 7. Furthermore, since the flow data can be overlaid on the gray-scale image (i.e. the ultrasound image), under broadest reasonable interpretation, the processor had to have been configured to modify the ultrasound image based on the flow map (i.e. the flow data) and the modified ultrasound image (i.e. the combined image) can be output to a display.
In regard to claim 11, Nair teaches “A method for detecting motion in a body lumen” [Claim 11, 0045]; “controlling, by a processor, an annular array of acoustic elements in communication with the processor to perform a scan sequence, wherein the annular array is coupled to a distal portion of a flexible elongate member configured to be positioned within the body lumen, and wherein activating the scan sequence comprises” [0043, FIG. 3, 0036, 0041]; “activating a first subaperture of the annular array at a first time, wherein the first subaperture comprises a subset of the acoustic elements associated with a portion of the circumference” [0056]; “thereafter, activating a second aperture of the annular array, wherein the second subaperture comprises a different subset of the acoustic elements associated with a different portion of the circumference” [0056]; “activating the first subaperture at a different, second time only after activating the second aperture such that each activation is a sequence of the first and second subapertures moves around the circumference” [0056]; “receiving, at the processor, ultrasound signals obtained by activating the first and second subapertures” [0056].
In regard to a method, Nair discloses “A method for producing an intravascular image, the method comprising: causing transducers of an intravascular ultrasound device to generate a plurality of different types of data, each type of data being based on a different manner of operation of the transducers […]” [Claim 11]. Thus, the method involves activating the transducers of an intravascular ultrasound device in different manners of operation. In regard to the detecting motion in a body lumen, Nair discloses “In flow imaging mode, the IVUS catheter transmit sequence is changed so that first the transducers operate as usual to acquire the gray-scale image scan-lines and then the transducer elements are operated in a different way to collect the information on the motion or flow. FIG. 6 illustrates the transducer operating sequence in the flow imaging mode. The acoustic information is acquired by transmitting on four adjacent transducer elements simultaneously and then receiving on the same four simultaneously” [0045]. Therefore, since the transducer elements can be operated to collect 
In regard to controlling, by a processor, an annular array of acoustic elements in communication with the processor to perform a scan sequence, wherein the annular array is coupled to a distal portion of a flexible elongate member configured to be positioned within the body lumen, and wherein activating the scan sequence comprises, Nair discloses “The transducer subassembly 218 can include either a single transducer or an array. In certain embodiments, the transducer subassembly 18 is an array of 64 individual transducer elements. The 64 transducer elements are distributed around the circumference of the transducer shaft 204 and are operably connected to the interface module 214. The interface module 214 selects transducer sets for transmitting an ultrasound pulse and for receiving the echo signal. By stepping through a sequence of transmit-receive sets, the solid-state IVUS system can synthesize the effect of a mechanically scanned transducer elements without moving parts” [0043]. Furthermore, in regard to the array of acoustic elements being an annular array, Nair discloses in FIG. 3, that the transducer elements are distributed on a curved array, thus the acoustic array is an annular array of transducer elements. The transducer shaft 204 is part of the catheter 201 (i.e. the flexible elongate member). In this case, since the interface module 214 can select transducer sets for transmitting an ultrasound pulse and receiving an ultrasound pulse, under broadest reasonable interpretation, the system includes annular array of acoustic elements configured to transmit ultrasonic energy into an anatomy and receive echoes corresponding to the transmitted ultrasonic energy. Furthermore, since the 64 transducer elements are distributed around the circumference of the transducer shaft 204, under broadest reasonable interpretation, the annular array is positioned around a circumference of the flexible elongate member.
Furthermore, in regard to the annular array being coupled to a distal portion of a flexible elongate member configured to be positioned within the body lumen, Nair discloses “FIG. 2 shows a 
Furthermore, in regard to the processor in communication with the annular array to perform a scan sequence, Nair discloses “The interface module 214 communicates with the transducer subassembly 218 by sending and receiving electrical signals to and from the transducer subassembly 218 via at least one electrical signal transmission member (e.g., wires or coaxial cable) within the transducer shaft 204. The interface module 214 can receive, analyze, and/or display information received through the transducer shaft 204. It will be appreciated that any suitable functionality, controls information processing and analysis, and display can be incorporated into the interface module 214” [0041]. In this case, since the interface module 214 communicated with the transducer subassembly 218 (i.e. the annular array) and can receive, analyze and/or display information received from the transducer elements in the transducer shaft 204, under broadest reasonable interpretation, the interface module 214 constitutes a processor that is in communication with the annular array.
In regard to activating a first subaperture of the annular array at a first time, wherein the first subaperture comprises a subset of the acoustic elements associated with a portion of the circumference, Nair discloses “Typically, the flow data is acquired by operating four adjacent transducer elements simultaneously and then receiving on the same four simultaneously. This sequence is repeated 64 times on the same four elements, producing 32 averaged A scan-lines of data from the same physical beam location” [0056]. Therefore, since the flow data is acquired by operating four adjacent transducer 
In regard to thereafter, activating a second subaperture of the annular array, wherein the second subaperture comprises a different subset of the acoustic elements associated with a different portion of the circumference, Nair discloses “The sequence is stepped around each transducer element, i.e. moves over one transducer elements to form the next set of four elements. The process is repeated on the next set of four elements. To lower the resolution, the firing sequence is adjusted so that the sequence skips a transducer from the previous set of four to form the new set of four transducers. […] The sequence skips over one or more transducer elements, skipping at least one element and forms the next set of four transducer elements. The process is repeated for the next set of four elements” [0056]. In this case, the next set of four elements constitutes a second subaperture of the annular array comprising a different subset of acoustic elements associated with a different portion of the circumference that can be activated by the processor (i.e. the interface module 214).
In regard to activating the first subaperture at a different, second time only after activating the second subaperture such that each activating in a sequence of the first and second subapertures moves around the circumference, Nair discloses “Typically, the flow data is acquired by operating four adjacent transducer elements simultaneously and then receiving on the same four simultaneously. This sequence is repeated 64 times on the same four elements, producing 32 averaged A scan-lines of data from the same physical beam location. The sequence is stepped around each transducer element, i.e., moves over one transducer element for form the next set of four elements. […] For example, a new operating sequence would be operating four adjacent transducer elements simultaneously and then receiving on 
In regard to receiving, at the processor, ultrasound signals obtained by activating the first and second subapertures, Nair discloses “Typically, the flow data is acquired by operating four adjacent transducer elements simultaneously and then receiving on the same four simultaneously. This sequence is repeated 64 times on the same four elements, producing 32 averaged A scan-lines of data from the same physical beam location […] The process is repeated on the next set of four elements” [0056]. Therefore, since the flow data can be received based on the operation of the fours adjacent transducer elements, and the process can be repeated for the next set of four elements, under broadest reasonable interpretation, the processor can be configured to receive ultrasound signals obtained by activating the first (i.e. first set of four elements) and second (i.e. the next set of four elements) subapertures.
Nair does not teach “determining differences in phase between the received ultrasound signals obtained from the first subaperture at the first and second times”; and “detecting motion of the body lumen based on the determined difference in phase”.
Hancock teaches “determining differences in phase between the received ultrasound signals obtained from the first subaperture at the first and second times” [0153, 0150, 0143]; and “detecting motion of the body lumen based on the determined difference in phase” [0144].

In regard to detecting motion of the body lumen based on the determined differences in phase, Hancock discloses “In addition to structural focusing, ultrasound focusing systems may have the ability to detect motion. One method of determining motion in the imaged area is power flow. […] In other words, instead of focusing multiple A-lines within an aperture, a single A-line is fired and captured multiple times. The change in the signal of the A-line between firings can be correlated to scatterer motion” [0144] and “For example, the weightings applied may comprise a matched filter keyed to an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Nair so as to include the processor determining the differences in phase from the first subaperture and detecting motion in the body lumen as disclosed in Hancock in order to determine how the body lumen changes over the course of intraluminal imaging. Blood flow through blood vessels causes motion within the vessel. By determining the temporal differences between the first and second activations of the first subaperture (i.e. disclosed in Nair) according to the Hancock, an image can be produced to determine the characteristics of the blood flow and consequently the movement of the body lumen. With this information in mind the user can determine whether the motion is disrupted and therefore develop a treatment strategy to restore or otherwise improve the flow of material through the body lumen. Combining the prior art elements according to known techniques would yield the predictable result of detecting the motion of the body lumen based on the signals acquired from the first subaperture.  
In regard to claim 12, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Nair. Likewise, Nair teaches “wherein activating the scan sequence further comprises activating a plurality of subapertures, including the second subaperture, between activating the first subaperture at the first time and the second time” [0056].

In regard to claim 13, due to its dependence on claim 12, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Nair. Likewise, Nair teaches “wherein activating the plurality of subapertures comprising activating the plurality of subapertures to complete at least one revolution around the annular array before activating the first subaperture a second time” [0009].
In regard to the processor being configured to activate the plurality of subapertures to complete at least one revolution around the annular array before activating the first subaperture a second time, 
In regard to claim 14, due to its dependence on claim 13, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Nair. Likewise, Nair teaches “wherein activating the plurality of subapertures comprises activating all of the subapertures of the annular array except for the first subaperture” [0056].
In regard to activating the plurality of subapertures comprising activating all of the subapertures of the annular array except for the first subaperture, Nair discloses “The sequence is stepped around each transducer element, i.e., moves over one transducer element to form the next set of four elements. The process is repeated on the next set of four elements. To lower the resolution, the firing 
In regard to claim 15, due to its dependence on claim 13, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Nair. Likewise, Nair teaches “wherein activating the plurality of subapertures comprises activating a non-consecutive subset of subapertures of the annular array” [0062].
In regard to activating the plurality of subapertures comprising activating a non-consecutive subset of subapertures of the annular array, Nair discloses “For example, the low resolution embodiment above can be applied to the image data to produce a 360° low resolution image of a vessel. For that to be performed, one or more of the transducers would be skipped when forming a next set of 14 transducer elements from the previous set of 14 transducer elements. From that low resolution image, a subsection of the image can be selected to be overlaid with flow data” [0062]. In this case in order to produce a 360° image of the vessel, the plurality of subapertures (i.e. set of transducer elements) have to be activated. Since one or more of the transducers would be skipped to form the next 
In regard to claim 16, due to its dependence on claim 15, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Nair. Likewise, Nair teaches “wherein the non-consecutive subset of the subapertures comprises an interval of M subapertures, and wherein a total number of subapertures of the annular array is divisible by M” [0056, FIG. 6].
In regard to the non-consecutive subset of the subapertures comprising an interval of M subapertures and a total number of apertures of the annular array being divisible by M, Nair discloses “To lower the resolution, the firing sequence is adjusted so that the sequence skips a transducer when forming a new set, i.e., moves two or more transducers from the previous set of four to form the next set of four transducers. […] The sequence skips over one or more transducer elements, skipping at least one element, and forms the next set of four transducer elements. The process is repeated on the next set of four elements. Decreasing the number of sets allows for faster completion of the cycle around the catheter body, which results in faster acquisition of the flow data” [0056]. Furthermore as shown in FIG. 6, the transducer array fires in an aperture size of 4 elements out of 64 transducer elements. Since the annular array includes 64 transducer elements and the aperture size is 4 and one or more transducer elements are skipped to form the next set of transducer elements, the non-consecutive subset of subapertures can include either 13 subsets (i.e. one transducer element skipped between subapertures) or 11 subsets (i.e. two transducer elements skipped between subapertures). Thus, M can equal either 11 or 13 depending on the number of transducer elements that are skipped when forming the non-consecutive subset of subapertures (i.e. subsets of four elements). Therefore, under broadest reasonable interpretation, the non-consecutive subset of the subapertures can comprise an interval of 
In regard to claim 17, due to its dependence on claim 15, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Nair. Likewise, Nair teaches “wherein the non-consecutive subset of the subapertures comprises an interval of M subapertures, and wherein a total number of subapertures of the annular array is not divisible by M” [0056, FIG. 6, 0059, 0060].
In regard to the non-consecutive subset of the subapertures comprising an interval of M subapertures, Nair discloses “To lower the resolution, the firing sequence is adjusted so that the sequence skips a transducer when forming a new set, i.e., moves two or more transducers from the previous set of four to form the next set of four transducers. […] The sequence skips over one or more transducer elements, skipping at least one element, and forms the next set of four transducer elements. The process is repeated on the next set of four elements. Decreasing the number of sets allows for faster completion of the cycle around the catheter body, which results in faster acquisition of the flow data” [0056]. Furthermore as shown in FIG. 6, the transducer array fires in an aperture size of 4 elements out of 64 transducer elements. Furthermore, Nair discloses “From that image, a certain subsection is chosen for which flow data will be generated. In that manner only a subset of all of the transducers need to be used to acquire flow data that corresponds to the subsection of interest” [0059] and “The subsection can be any subsection of the 360° image, e.g. a 45° subsection, a 60° subsection, a 90° subsection, a 120° subsection, a 135° subsection, a 180° subsection, a 225° subsection, a 240° subsection, a 270° subsection, a 300° subsection, or a 315° subsection” [0060]. In order to acquire flow data from these subsections of interest, the non-consecutive subset of the subapertures comprising an interval of M subapertures would have to be activated. For example, if a subsection of 180° was desired and the annular array includes 11 or 13 total subsets of non-consecutive subapertures, the non-
In regard to claim 18, due to its dependence on claim 12, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Nair. Likewise, Nair teaches “wherein activating the plurality of subapertures includes activating the plurality of subapertures to complete only part of a revolution around the annular array before activating the first subaperture at the second time” [0059, 0060].
In regard to activating the plurality of subapertures including activating the plurality of subapertures to complete only part of a revolution around the annular array before activating the first subaperture at the second time, Nair discloses “This embodiment is accomplished by generating a 360.degree. gray-scale cross-section image of the vessel of interest. From that image, a certain subsection is chosen for which flow data will be generated. In that manner, only a subset of all of the transducers need to be used to acquire flow data that corresponds to the subsection of interest” [0059] and The subsection can be any subsection of the 360° image, e.g. a 45° subsection, a 60° subsection, a 90° subsection, a 120° subsection, a 135° subsection, a 180° subsection, a 225° subsection, a 240° subsection, a 270° subsection, a 300° subsection, or a 315° subsection” [0060]. Therefore, since a subsection can be selected from which to acquire flow data and the subsection would require a subset 
In regard to claim 19, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Nair. Likewise, Nair teaches “activating the first subaperture at a third time and a fourth time, wherein the third time is after the first time and the fourth time is after the second time” [0056]; “averaging the received ultrasound signals obtained by the first subaperture at the first time and the third time” [0056]; and “averaging the received ultrasound signals obtained by the first subaperture at the second and the fourth time” [0056].
In regard to the activating the first subaperture at a third time and a fourth time, wherein the third time is after the first time and the fourth time is after the second time, “In another embodiment, the manner of operation of the transducers is adjusted for one type of data to lower the resolution of the flow-data acquired. Typically, the flow data is acquired by operating four adjacent transducer elements simultaneously and then receiving on the same four simultaneously. This sequence is repeated 64 times on the same four elements, producing 32 averaged A scan-lines of data from the same physical beam location” [0056]. The four adjacent transducer elements constitute a first subaperture. Therefore, since the sequence of transmitting/receiving on the same four elements can be performed 64 times, under broadest reasonable interpretation, the first subaperture had to have been activated at a third time and a fourth time, wherein the third time is after the first time and the fourth time is after the second time. Additionally, since 32 average A scan-lines of data can be produced from the same physical beam location, under broadest reasonable interpretation, the processor can average the received ultrasound signals obtained by the first subaperture at the first time and the third time and the processor can average the received ultrasound signals obtained by the first subaperture at the second and the fourth time.
In regard to claim 20, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Nair. Likewise, Nair teaches “activating an imaging sequence to generate an ultrasound image” [0046]; “generating a flow map based on the detected motion” [0048]; “modifying the ultrasound image based on the flow map” [0048, FIG. 7]; and “outputting the modified ultrasound image to a display” [0048, FIG. 7].
In regard to the processor activating an imaging sequence to generate an ultrasound image, Nair discloses “This sequence is repeated 64 times on the same four elements producing 64 A scan-lines of data from the same physical beam location, which are then averaged by two, resulting in 32 lines. The sequence is stepped around each transducer element to form the next set of four elements as the next aperture. The transmit-receive process is repeated on the next set of four elements. This process enables one image (or frame) of flow data to be acquired” [0046]. Therefore, since the transducer elements can be subjected to a transmit-receive process that is repeated for each aperture (i.e. set of four elements) and one image or frame of flow data can be acquired, under broadest reasonable interpretation, the processor had to have activated an imaging sequence (i.e. transmit-receive process) to generate an ultrasound image.
In regard to the processor being further configured to generate a flow map based on the detected motion, Nair discloses “As shown in FIG. 7, panels A-C, the flow data can be overlaid with the image data to provide a combined image. FIG. 7 depicts a 360 degree cross-section view of the inside of a vessel and therefore the flow data represents blood flow in the vessel […] Panel B shows an image of flow data alone” [0048]. Thus, since the flow data represents blood flow in the vessel and that blood flow can be depicted in panel B, under broadest reasonable interpretation, this flow data constitutes a flow map which is based on the detected motion.
In regard to the processor being further configured to modify the ultrasound image based on the flow map and output the modified ultrasound image to a display, Nair discloses “As shown in FIG. 7, 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Spencer et al. US 20160007947 A1 “Spencer”.
Spencer is pertinent to the applicant’s disclosure because it includes “At a high level, the intravascular device 302 can be a rotational IVUS device (FIG. 3a) or a solid-state IVUS device (FIG. 3b). […] The solid state IVUS device can include an array of transducer elements 332” [0029.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793